DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-35 are withdrawn claims (see the restriction requirement made in the Office Action mailed on September 2, 2020).  Yet the claim status identifier for claim 26 currently states “(Previously presented)”.  As previously requested in the last Office Action, applicant needs to change the claim status identifier of instant claim 26 to --- (Withdrawn) ---.
In view of the amendment (in which “wherein the zinc oxide is not surface treated,” is deleted), previous 112(a) rejection on claims 1, 3, 5, 6, 8, 9, 11, 13, 15-17, 19, 20, 22, 23 and 25 is hereby withdrawn.
In view of the amendment, previous 112(b) rejection on claim 20 and previous 112(b) rejection on claim 23 are hereby withdrawn. 
In view of the amendment (in which “wherein the zinc oxide is not surface treated,” is deleted), previous 103 rejections over Ishida’323 in view of (i) Grune’060 or Grune’661, (ii) Kabana (an internet article) and (iii) Laba’426 are being replaced with 103 rejections over Ishida’323 in view of Laba’426 and Kabana (an internet article).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 8, 9, 11, 13, 15-17, 19, 20, 22, 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, lines 5-6, applicant recite “the sunscreen composition being free from silicone-containing materials.”  However, there is no support for instant sunscreen composition free from “silicone-containing materials”.  There is only support for instant sunscreen composition free from “silicone materials”.  The terms “silicone-containing materials” and “silicone materials” are two different terms having two different meanings.  
Instant 112(a) rejection can be overcome by chaining “silicone-containing materials” to --- silicone materials ---.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 8, 9, 11, 13, 15-17, 19, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 2014/0255323 A1) in view of Laba et al (US 2010/0143426 A1) and Kabana (“What is the difference between titanium dioxide and zinc oxide?”, an internet article (dated August 21, 2008) obtained from the website: https://kabanaskincare.com/faqs/what-is-the-difference-between-titanium-dioxide-and-zinc-oxide/).
Ishida teaches ([0009]-[0021]) an organic UV absorber-free, oil-in-water emulsion sunscreen cosmetic that includes:

    PNG
    media_image1.png
    271
    710
    media_image1.png
    Greyscale

With respect to instant limitation as tot 20-25% zinc oxide and 24-31% water, Ishida teaches ([0017] and [0053]) that zinc oxide can be present in the amount of 3-35 mass % and that water is present in the amount of 20-55 mass%, preferably.  Ishida’s ranges for zinc oxide and water overlap with instant ranges for zinc oxide and water, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With respect to instant limitation “the sunscreen composition being free from silicon-containing materials”, as shown above, Ishida teaches that its zinc oxide (its component (A)) is hydrophobized with octyltriethoxysilane and/or dimethylpolysiloxane (octyltriethoxysilane is a not a silicone-containing material and dimethylpolysiloxane is a silicone-containing material).  Ishida also teaches that its sunscreen cosmetics includes either a silicone or a sugar ester of structure containing a carboxyl group as the component (C).  As evidenced by Laba ([0004]), it is known in the art that silicone (polysiloxane) and its derivatives are undergoing scrutiny due to safety and environmental concerns and may fall out of favor with consumers requiring sunscreen formulators to find suitable substitutes.  Thus, it would have been obvious to one skilled in the art to use (i) zinc oxide hydrophobized with octyltriethoxysilane (which is a not a silicone-containing material) as component (A) and (ii) a sugar ester of structure containing a carboxyl group (which is not a silicone-containing material) as component (C) in Ishida’s sunscreen cosmetic so as to achieve silicone-free sunscreen cosmetic with a reasonable expectation of alleviating safety and environmental concerns. 
With respect to instant limitation “the sunscreen composition being free of titanium dioxide”, as shown above, Ishida teaches that its sunscreen cosmetic includes zinc oxide and/or titanium dioxide.  Furthermore, Kabana teaches that zinc oxide is a much safer and more effective sunscreen than titanium dioxide for the for the following reasons: Titanium dioxide’s UV absorption spectrum is not as broad spectrum in UVA and UVB as is zinc oxide; Zinc oxide is a better absorber across more wavelengths resulting in better, safer protection; Titanium dioxide creates more free radicals that do oxidative damage to one’s body and skin cells, and increases aging processes.  Based on Kabana’s teaching, it would have been obvious to use zinc oxide over titanium dioxide in Ichida’s sunscreen with a reasonable expectation of achieving both effectiveness and safety. 
With respect to instant limitation of SPF rating of 50 or more, it is the Examiner’s position that the sunscreen cosmetic obtained from the teachings of Ishida in view of Laba and Kabana (i.e., sunscreen, which is silicone material-free, titanium dioxide-free, organic UV absorber-free and having the amounts of zinc oxide and water that overlap with instant ranges for the amounts of zinc oxide and water) would inherently have an SPF rating of 50 or more as instantly recited.  Besides, Ishida teaches ([0048] and [0055]) that its sunscreen cosmetic can achieve high SPF due to large amounts of the UV scattering agent (such as hydrophobized zinc oxide).
Thus, Ishida in view of Laba and Kabana renders obvious instant claims 1, 3, 5, 6, 8, 9, 11, 13, 15-17 and 25 (as to claim 25, Ishida does not state that its sunscreen formulation can contain an anti-inflammatory agent).
With respect to instant claim 19, Ishida teaches (see Tables 1 and 2) that the aqueous phase of the emulsion contains water as well as glycerin.  Thus, Ishida in view of Laba and Kabana renders obvious instant claim 19.
With respect to instant claim 20, Ishida teaches (see [0034], Tables 1 and 2) that the oil phase of the emulsion contains squalene (Ishida’s oil component).  Thus, Ishida in view of Laba and Kabana renders obvious instant claim 20.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 2014/0255323 A1) in view of Laba et al (US 2010/0143426 A1) and Kabana (“What is the difference between titanium dioxide and zinc oxide?”, an internet article (dated August 21, 2008) obtained from the website: https://kabanaskincare.com/faqs/what-is-the-difference-between-titanium-dioxide-and-zinc-oxide/) as applied to claim 1 above, and further in view of Tsuzuki et al (US 2010/0316582 A1).
With respect to instant claim 22, Ishida in view of Laba and Kabana does not teach that its zinc oxide is in the form of aggregates of primary particles.  Ishida teaches ([0090]) that its oil-in-water emulsion sunscreen was able to suppress the whiteness of the UV scattering agent which becomes noticeable upon application (this implies that Ishida desires to decrease the whiteness in order to provide transparency of its sunscreen cosmetic).  Tsuzuki states ([0016]-[0017]) that there remains a need for photoprotective formulations (such as sunscreen formulations) comprising zinc oxide that provide substantially visible transparency or decreased whitening while alleviating concerns about transdermal penetration due to nano-sized zinc oxide particles.  In its invention, Tsuzuki teaches ([0018] and Table 2) a broad-spectrum UV photoprotective composition comprising mesoporous zinc oxide aggregates (having an average aggregate size of at least 0.8 microns) dispersed in a carrier.  Tsuzuki teaches that such composition achieves high transparency and also teaches ([0019]) that sufficient amount of zinc oxide is included in the composition to achieve an SPF greater than 50.  Based on Tsuzuki’s teaching, it would have been obvious to one skilled in the art to use mesoporous zinc oxide aggregates having an average aggregate size of at least 0.8 microns as Ishida’s zinc oxide component with a reasonable expectation of achieving high transparency of the sunscreen cosmetic without sacrificing its high SPF value.  Thus, Ishida in view of Laba and Kabana and further in view of Tsuzuki renders obvious instant claim 22.
With respect to instant claim 23, Tsuzuki ([0020]) furthermore teaches that its composition containing mesoporous zinc oxide aggregates may have a total absorbance through a path length of 20 microns at 550 nm not greater than 0.15 (which converts to 86% or greater transmittance, as calculated by the Examiner based on the formula given by Tsuzuki in [0068]) when the composition includes zinc oxide aggregates at a concentration of at least 40 or 50% by weight of the total composition.  Although Tsuzuki does not expressly state the total mesopore volume for its mesoporous zinc oxide aggregates, Tsuzuki identifies its mesoporous zinc oxide aggregates as “ZinClear” (ZinClear-IM in LexFeel 7) (see Example 6 in [0088]), which is the zinc oxide product also used by applicant (see [0020] of present specification).  Thus, it is the Examiner’s position that Tsuzuki must teach instant limitation as to the total mesopore volume of at least 0.25 cm3 per gram.  Therefore, Ishida in view of Laba and Kabana and further in view of Tsuzuki renders obvious instant claim 23.
Response to Arguments
With respect to instant 103 rejection over Ishida in view of Laba and Kabana, applicant argue that in contrast to instant sunscreen composition which is free from silicone-containing materials, Ishida clearly requires that its sunscreen compositions include silicon-containing materials, i.e., through required hydrophobization of their zinc oxide and/or titanium oxide with octyltriethoxysilane and/or dimethylpolysiloxane.  Applicant argue that since hydrophobization is critical to Ishida, one skilled in the art would use the person of skill in the art would use a silicon-containing material as required in Ishida and that any departure from the teachings of Ishida by using a sunscreen composition that was free from silicon-containing materials would render Ishida’s compositions unsatisfactory for their intended purpose.  Applicant thus argue that instant claims are not prima facie obvious over the cited combination of references.  
However, it seems that applicant is mistakenly using the terms “silicone” and “silicon” interchangeably.  Silicone is polysiloxane, which is a polymer made up of siloxane bond.  On the other hand, silicon is a chemical element with the symbol Si and atomic number 14.  Instant claim 1 requires that instant sunscreen composition is free from silicone-containing materials.  As already discussed above, Ishida teaches that its zinc oxide is hydrophobized with octyltriethoxysilane (which is not a silicone-containing material) and/or dimethylpolysiloxane (a silicone-containing material).  Ishida also teaches that its sunscreen cosmetics includes either a silicone or a sugar ester of structure containing a carboxyl group as the component (C).  As evidenced by Laba ([0004]), it is known in the art that silicone (polysiloxane) and its derivatives are undergoing scrutiny due to safety and environmental concerns and may fall out of favor with consumers requiring sunscreen formulators to find suitable substitutes.  Thus, it would have been obvious to one skilled in the art to use (i) zinc oxide hydrophobized with octyltriethoxysilane (which is a not a silicone-containing material) as component (A) and (ii) a sugar ester of structure containing a carboxyl group (which is not a silicone-containing material) as component (C) in Ishida’s sunscreen cosmetic so as to achieve silicone-free sunscreen cosmetic with a reasonable expectation of alleviating safety and environmental concerns.  Thus, Ishida in view of Laba teaches instant limitation “the sunscreen composition being free from silicone-containing materials”.  
For the reason discussed above, instant 103 rejection over Ishida in view of Laba and Kabana still stands.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 26, 2022